Citation Nr: 1532032	
Decision Date: 07/28/15    Archive Date: 08/05/15

DOCKET NO.  14-05 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for a left knee disability, currently rated at 20 percent for instability.  

2.  Entitlement to special monthly compensation (SMC) based on a need for regular aid and attendance or by reason of being housebound.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Snyder, Counsel



INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The left knee disability results in limitation of extension but not more than moderate instability, flexion to fewer than 90 degrees, extension to greater than 10 degrees, or frequent episodes of effusion.  

2.  The service-connected disabilities do not result in need for regular aid and attendance and do not make the Veteran bedridden or housebound (statutorily or factually).  


CONCLUSIONS OF LAW

1.  The criteria for a 10 percent rating, but no higher, for limitation of extension have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2014).  

2.  The criteria for a rating in excess of 20 percent for left knee instability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2014).  

3.  The criteria for special monthly compensation based on a need of aid and attendance of another person or housebound status have not been met.  38 U.S.C.A. § 1114(l), (s) (West 2014); 38 C.F.R. §§ 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2014), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter mailed in April 2010, prior to the initial adjudication of the claims.

The record also reflects that all available service records, VA treatment records, and post-service medical evidence identified by the Veteran have been obtained, including records associated with disability benefits from the Social Security Administration (SSA).  All pertinent records have been considered by the originating agency.  Neither the Veteran nor his representative has identified any outstanding, existing evidence that could be obtained to substantiate any of the claims decided herein; the Board is also unaware of any such evidence.  

The Veteran was provided examinations to determine the nature and severity of the knee disability, most recently in November 2014, and to determine eligibility for SMC in September 2011.  The Veteran has not alleged that the left knee condition has increased significantly in severity since the November 2014 examination, that he has increased impairment of ability to self-care since September 2011, or that an examination was otherwise inadequate.   

Accordingly, the Board will address the merits of the appellant's claims. 

II. Increased Rating for Knee Disability

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 3.102.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  38 C.F.R. § 4.14.  While the veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

It is the intention of the rating schedule to recognize any painful, unstable or malaligned joint, due to healed injury, by assigning at least the minimum compensable rating for that joint.  38 C.F.R. § 4.59 (2014).  38 C.F.R. § 4.59 provides for a minimum 10 percent rating for painful, unstable, or malaligned joints, including for residuals of injuries in non-arthritis contexts.  Burton v. Shinseki, 25 Vet. App. 1, 4-5 (2011).  Moreover, with respect to all service-connected joint disorders, evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45 (2014); Mitchell v. Shinseki, 25 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) (holding that, to adequately portray the functional loss of musculoskeletal disabilities, a medical examination must "express an opinion on whether pain could significantly limit functional ability during flare-ups or when the [joint] is used repeatedly over a period of time").  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2014); Johnson v. Brown, 9 Vet. App. 7 (1996).

An April 2009 VA treatment record reveals findings of no joint swelling, crepitation, or limitation of motion.  An August 2009 VA treatment record reveals the Veteran's three-day history of posterior left knee pain.  Examination revealed no swelling or redness and normal range of motion and strength.  There was minimal tenderness upon palpation of the posterior aspect of the knee.  X-ray images showed degenerative changes.  There was no effusion.  

A September 2010 VA examination record reveals that the Veteran could not fully extend the left knee.  A December 2010 VA treatment record reveals the Veteran's history of left knee weakness and "frequent" fall.  

A January 2011 VA treatment record indicates that there was no joint deformity, swelling, or inflammation.  A September 2011 VA examination record reveals a history that the Veteran had been falling approximately three times per week within his house.  The Veteran reported that his crutches slip when the tips wore down but the Veteran's partner attributed the falls to hip and knee locking, balance issues, and carpet wear.  An October 2011 VA treatment record reveals the Veteran's history of pain and locking when going down stairs.  Examination revealed tenderness to palpation and positive McMurray and grind tests.  Lachman's test was normal, however, and there was no laxity.  

A March 2012 VA treatment record reveals the Veteran's history of locking and pain when going down stairs.  

A July 2013 VA treatment record reveals the Veteran's history of severe immobility and pain after a fall.  After examination, the Veteran was assessed with torn ligament.  The Veteran failed to report for a magnetic resonance imaging.  

A November 2014 VA examination record reveals the Veteran's history of increased left knee problems since falling in July 2013.  He explained that he was trying to hurry down the steps on crutches when he fell in July 2013.  He reported weekly flare-ups of moderate pain.  He also reported weakness and associated giving out in the left knee.  Range of motion testing revealed motion from 10 to 90 degrees, including after repetition.  There was evidence of pain with weight bearing, crepitance, and moderate diffuse tenderness.  Motor strength was normal, and there was no ankylosis.  There was no history of recurrent subluxation or instability but there was a history of effusion in that the left knee appeared swollen.  Joint stability testing was normal.  There was no meniscal condition.  The examiner indicated that the condition did not impact the Veteran's ability to perform any type of occupational task.  

The Veteran's left knee disability has been assigned a 20 percent rating under Diagnostic Code 5257 since September 11, 1987.  Diagnostic Code 5257 provides a 10 percent rating for slight recurrent subluxation or slight instability, a 20 percent rating for moderate recurrent subluxation or moderate instability, and a 30 percent rating for severe recurrent subluxation or lateral instability. 

The left knee disability has not resulted in more than "moderate" lateral instability or subluxation at any time during the appellate period.  There is no evidence, to include history, of subluxation.  There is evidence, namely histories, of "frequent" falls.  The Veteran does not provide an estimate as to how often he falls due to the left knee disability, however, and the record indicates that, at least some, of the falls are due to the Veteran's crutches or unrelated issues such a hip disorder.  Additionally, medical examination in January 2011 and November 2014 reveal normal findings on joint stability testing, and there is no medical evidence of instability.  Based on the objective evidence of normal stability and normal strength on medical testing, and the absence of a history of frequent falls due to the left knee disorder, the Board finds the Veteran's instability does not more nearly approximate the severe instability required for a 30 percent rating.  Rather it more nearly approximates the moderate instability contemplated by the assigned rating of 20 percent.

The Board has considered whether a separate rating is warranted based on limitation of extension or flexion.  See VAOPGCPREC 23-97; VAOGCPREC 9-2004.  Limitation of motion of the knee is evaluated under Diagnostic Codes 5260-61.  Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees, a 10 percent rating is assigned for flexion limited to 45º, a 20 percent rating is assigned for flexion limited to 30º, and a 30 percent rating is assigned for flexion limited to 15º.  DC 5261 provides a noncompensable rating for extension limited to 5 degrees, a 10 percent rating for extension limited to 10º, a 20 percent rating for extension limited to 15º, a 30 percent rating for limitation to 20º, and a 40 percent rating for limitation to 30º.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

Resolving all doubt in favor of the Veteran, the Board finds a 10 percent rating is warranted for limitation of extension for the entire period of the claim based on the evidence of unspecified limitation of extension in September 2010 and the evidence of extension limited to 10 degrees when range of motion testing was conducted in November 2014.  A rating in excess of 10 percent is not warranted based on limitation of motion at any time, however, as there is no evidence of flexion limited to fewer than 90 degrees or extension limited to greater than 10 degrees.  The Board has considered the DeLuca factors.  Although the record shows pain with motion, there is no evidence that the pain results in functional loss ever approximating the limitation of motion required for even a noncompensable rating for flexion or a rating higher than 10 percent for extension.  In this regard, the Board notes that although the Veteran has reported flare-ups, he has not alleged an additional decrease in motion during the flare-ups, and has not alleged limitation of motion beyond that demonstrated on examination.  

The Board has considered whether a higher or separate rating is warranted under an alternate diagnostic code.  There is no evidence of ankylosis or malunion of the tibia and fibula; as such, Diagnostic Codes 5256 and 5262 are not applicable.  The Board acknowledges that there is evidence of dislocation of the semilunar cartilage and pain as of July 2013 and that the Veteran reported swelling and locking in the knee.  Radiographic imaging does not show effusion, however, and medical records generally reveal negative findings as to swelling:  it only includes one finding of effusion, that in 2014.  The Board finds the generally negative findings as to effusion indicate that there were not "frequent" episodes of effusion during this period.  Thus, the Board finds a higher rating is not warranted under Diagnostic Code 5258.

The Board has also considered whether extraschedular consideration is warranted.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  The discussion above reflects that the symptoms of the Veteran's left knee disability are contemplated by the applicable rating criteria.  The competent medical evidence of record shows that the knee disabilities are primarily manifested by pain, limitation of extension, and weakness causing falls.  Many of the applicable diagnostic codes used to rate the Veteran's disability provide for ratings based on limitation of motion and instability, and the effects of pain and functional impairment have been taken into account and are considered in applying the relevant criteria in the rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The effects of the Veteran's disability have been fully considered and are contemplated in the rating schedule.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required and referral for an extraschedular rating is unnecessary.  Thun v. Peake, 22 Vet. App. 111 (2008).


III. SMC

The Veteran seeks entitlement to SMC based on a need for the regular aid and attendance of another person or by reason of being housebound. 

With respect to claims of entitlement to special monthly compensation based on the need for the regular aid and attendance of another person, such claims will be granted when the Veteran, due to a service-connected disability, has the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).  The record does not reflect that the Veteran has the anatomical loss or loss of both feet or one hand and one foot or is blind in both eyes.  In this regard, the Board notes that although the Veteran has anatomical loss of the right foot, the record includes no evidence, to include history, or loss of effective function of the left foot or a hand.  Thus, the question is whether the Veteran is permanently bedridden or so helpless as to be in need of regular attendance due to his service-connected disabilities.

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to the following: inability of the veteran to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the veteran to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the veteran from the hazards or dangers inherent in his/her daily environment. "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the veteran remain in bed.  

It is not required that all of the disabling conditions listed above be found to exist before a favorable rating may be made.  The particular personal functions that a veteran is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

A September 2010 VA examination record reveals the Veteran's history that he had to be driven to his appointments, the store, the barber, etc.  He reported that it was "difficult" for him to get around because of his amputation.  He explained that he did not use a prosthesis and had balance problems and a "number" of falls.  The record indicates that the Veteran was not permanently bedridden.  The Veteran reported that his caregiver did the shopping, cooked the main meals, and cleaned the apartment.  He reported that he took his own pills, fed himself, shaved himself, and used the toilet himself.  He was able to bathe himself with help and needed some help with dressing.  He was able to get around the apartment with crutches, though with falls.  He reported use of a wheelchair at home though there was not much room for using it for mobility.  Upper extremities were functional, and there was "reasonably good" mobility of the back.

A February 2011 VA examination record reveals the Veteran's history that he "cannot prepare his own meals" but could feed himself.  He reported that he could not fully dress himself because it was difficult to put on shoes and socks and other items.  He reported ability to use the bathroom by himself but indicated that he could not get places beyond walking distance and could not do housework.  He reported that it was difficult for him to do laundry.  He reported that he did not manage his own medication.  

A September 2011 VA examination record reveals the Veteran's history that he lived in an upstairs unit in an apartment building.  He explained that he went up stairs "very carefully," using crutches.  He reported that he fell on the stairs recently, which resulted in "some severe pain" in the tailbone area.  He reported that the tailbone pain made it difficult for him to bend when seated.  The Veteran reported that his live-in friend did most of the house chores such as cooking, cleaning, making the bed, ironing, and laundry.  She also did the grocery shopping and got the mail.  He reported that he tried to help with grocery shopping when he can get a motorized cart.  He reported that he required some assistance with getting dressed and that his friend helped him slide his pants on and puts his socks on.  He added that this help was needed because of the recent tailbone injury, however.  He reported that he could put his own shirts on, though he had some difficulty fastening buttons due to finger size.  He reported that his friend bathed him because he had slipped and fallen in the tub.  He reported difficulty with cooking and other kitchen tasks due to physical disabilities but then reported that he did not cook because his friend was a great cook.  He reported that he thought he had trouble remembering to take his medication.  He reported that he could cross a street or busy parking lot without assistance.  He required some assistance with performing self-care, such as bathing.  He shaved himself and did his own toileting.  He generally required assistance with travelling beyond the premises of his home.  He reported use of VA transportation to come to appointments and indicated that he required his friend to assist him in reporting for examinations.  He stated that he used a wheelchair for coming to appointments and indicated that at home, he uses a table chair that has wheels on it to roll around the house.  The examiner found the Veteran "does appear to require some aid and attendance with certain self-cares" and "requires aid and attendance in leaving the premises of the home, cooking, and cleaning the house."  The examiner found the requirements were related "for the most part" to the amputation and its related residuals though aging had played a role to accelerate the problem.  The examiner found it was at least as likely as not that the Veteran required "some" aid and attendance due to the service-connected disabilities.  The examiner found the Veteran was not bedridden or completely housebound.  

After review of the record, the Board finds the Veteran is not bedridden.  In this regard, the Board notes that VA examiners have consistently determined the Veteran is not bedridden and that the record documents that the Veteran is able to travel beyond his domicile.  The Board further finds the Veteran does not have a factual need for aid and attendance.  The Board acknowledges that the evidence includes a VA examiner's determination that the Veteran appeared to require "some aid and attendance."  The basis for the determination, and the other facts and histories of record, does not suggest a need for aid and attendance as described by VA regulation, however.  The record documents that the Veteran is consistently able to perform self-care functions, including toileting, grooming, self-feeding, and he is able to safely function independently.  Additionally, the record does not suggest that the service-connected disabilities render him unable to dress/undress or bathe himself.  The Veteran is generally able to put on/take off his clothes and is able to bathe himself and although the record shows that he has help bathing as of September 2011, the help is due to balance problems which have not been attributed to a service-connected disability.  Although the record suggests difficulty with activities of self-care, the evidence does not show the inability that is required by the regulation.  Based on the foregoing, the Board finds that the Veteran is not so helpless as to require SMC based on need for aid and attendance.

Although SMC is not warranted for this Veteran based upon the need for aid and attendance, he may still be eligible for SMC by reason of being housebound.  Special monthly compensation is payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).   

The Veteran does not have a single disability rated at 100 percent.  Although the Veteran was previously in receipt of a total disability rating for individual unemployability (TDIU), the TDIU is no longer in effect, and the record indicates that the TDIU was awarded based on multiple service-connected disabilities rather than one single disability.  Additionally, there is no indication that the Veteran is housebound; rather, the record consistently indicates that the Veteran is able to leave his house for appointments and other errands, to include by himself.      

As such, special monthly compensation based on regular need for aid and attendance is denied.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

A rating in excess of 20 percent for instability of the left knee is denied.

A 10 percent rating for limitation of extension of the left knee is granted.  

SMC is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


